El

                              F-TEXAS
                           A~X+TXN 11. -rxmcAs
PRICE  DANIEL
.mTORNEYGENERAL
                     September 25, 1947



Hon. Donald Allums             Opinion No. V-239-A
County Auditor
Hardin County                  Re:    Clarification of Opinion
Kountze; Texas                        v- 239 - Registration by the
                                      county clerk of conditional
                                      sales contracts.

Dear Sir:

It has been called to our attention that in our Opinion No.
V-239 relating to registration by county clerks of conditional
sales contracts that we made no distinction between the re-
quirements for registration of the original of such contracts
and copies thereof. It is true that a different rule applies
in thecase of the original contract, which is treated the same
as a chattel mortgage.   The holding in our opinion should have
been limited to copies of the contract, which the clerk is not
authorized to register unless the original instrument has been
witnessed by two or more subscribing witnesses or acknowledged
or approved for record according to the relevant Articles.
As stated in the case of Chagtor vs. Brunsweic-Balke-Collender
co., 71 Tex. 588, 10 S.W. 250, the original instrument may be
registered without witnesses or acknowledgment.   Opinion V-239
is hereby modified accordingly.



      Conditional ssles in Texas are treated as chattel
      mortgages.  The county clerk is authorized to register
      and file the.original of such instruments without
      witnesses or acknowledgmenfi, but cannot file.copies un-
      less the original shall have been witnessed or acknowledged
      as provided by law. Chaytor v. Brunswick-Balke-Collander
      Co., 71 Tex. 588, 10 9. W. 250.
                                             Yours vary truly

      APPROVED:                         ATTORNEY GENERAL OF TEXAS
      s/ Price Daniel
      ATTORNEY GENERAL                  By s/ John Reeves
                                            John Reeves
                                            Assistant
       JR;djm/cg